Citation Nr: 1308848	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-25 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran's residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, are the result of penetrating shrapnel wounds to the abdomen and are manifested by no more than a moderate muscle disability, with a retained foreign body, small incisional and muscular wall herniation, no loss of muscle substance or function, and two post surgical scars, including a transverse scar in the right upper quadrant, measuring 11 centimeters (cm.) long by 2 cm. wide, and a longitudinal scar in the midline, measuring 18 cm. long by 2 cm. in width, both of which are tender, with mild to moderate tissue loss and minimal adhesions, without alteration or breakdown, and do not cause any limitation of movement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5319 (2012).

2.  The criteria for a separate compensable evaluation for post surgical scars on the abdomen, residuals of shell fragment wound, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the RO's April 2006 and September 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The April 2006 and September 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The Veteran's claims were subsequently readjudicated in a January 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with May 2006, December 2008, and October 2011 VA examinations to determine the severity of his residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy.  These examinations 

were performed by VA examiners that had reviewed the Veteran's claims file, considered the history of this disorder with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations was inadequate.  Id.   Finally, there is no sign in the record that additional evidence relevant to the issue being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2011, the Board remanded this matter to the RO in order to obtain the Veteran's updated treatment records, including any available treatment records from R.P., M.D.  In January 2011, the RO sent a letter to the Veteran requesting his assistance in obtaining any additional treatment records that may be available.  No response from the Veteran was received.  The RO subsequently obtained the Veteran's updated VA treatment records from the VA Medical Center in Marion, Illinois.  The Veteran for VA examinations in October 2011.  Accordingly, the directives of the Board's January 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2012, the Board received a photograph of the Veteran's abdomen which had been taken pursuant to his October 2011 VA examination.  In January 2013, the Veteran's representative submitted a waiver of RO consideration of this additional evidence.  See 38 C.F.R. § 19.31 (2012).   

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  

The Veteran is seeking an increased disability rating in excess of 10 percent for residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy.  Injuries to Muscle Group XIX are evaluated under Diagnostic Code 5319, which includes the muscles of the abdominal wall, including (1) rectus abdominis, (2) external oblique, (3) internal oblique, (4) transversalis, and (5) quadrus lumborum.  The functions of the group are support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements or the arm.  38 C.F.R. § 4.73.

Under Diagnostic Code 5319, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and a 50 percent rating is warranted for a severe injury.  38 C.F.R. § 4.73.

The factors to be considered in evaluating residuals to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56 (2012).  A muscle injury evaluation is not combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage is evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Id.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. 

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3).  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Id.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  Id.  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or 

multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Id.  Also, muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  Id.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

The Veteran served on active duty in the Army from October 1966 to October 1969, including service in the Republic of Vietnam from January 1968 to November 1968.  His report of separation, Form DD 214, noted that he was awarded a Purple Heart, with one Oak Leaf Cluster, and the Combat Infantryman Badge.  

The Veteran's service treatment records reflect that he sustained a superficial shell fragment wound to the abdomen on April 22, 1968.  The wound was debrided and then closed three days later.  A clinical record cover sheet noted that he was hospitalized for a total of six days, and that he returned to duty on April 30, 1968.  

The Veteran's service treatment records also indicate that he sustained a penetrating shell fragment wound to the abdomen on October 23, 1968.  A clinical record cover sheet noted that he had been hit by mortar fragments around 0330 hours on October 23, 1968, near Quan Lo, Republic of Vietnam.  A hospitalization report noted that his wound was initially treated at the Battalion Aid Station where the abdominal wound was closed.  After being transferred to the 93rd Evacuation Hospital, he underwent an exploratory laparotomy that same day.  The report noted that the procedure revealed "only small perforations in the right transverse colon.  This segment was exteriorized.  He received two units of whole blood during the procedure.  He was operated on through a midline incision and closed with #28 wire.  On the second day post-op the colostomy was opened."  Thereafter, the report noted that he "had an essentially uncomplicated course and is feeling well and asymptomatic."

On November 29, 1968, the right upper colostomy was closed.  The report noted that the post-operative course from this procedure was complicated by a febrile course and an obvious wound infection, which was drained and treated conservatively without difficulty.  

On December 9, 1968, the Veteran was started on a 30-day convalescent leave.  He was later fully discharged on January 14, 1969, with the following diagnoses: wound, open, of gastrointestinal tract; penetrating wound of colon with metallic fragments retained, no artery or nerve involvement; status post-operative, closure of abdominal wound on October 23, 1968; exploratory laparotomy on October 23, 1968; aftercare, surgical, transverse loop colostomy performed; and wound, infected, postoperative, site of colostomy closure on November 29, 1968. 

A February 1969 treatment report noted the Veteran's complaints of pain from sutures in his abdomen.  A March 1969 treatment report noted that he underwent the removal of the wire sutures in his abdomen.  A September 1969 separation examination noted his surgical scars.  It also listed his abdomen as normal.

In February 1970, the RO issued a rating decision which granted service connection at a 10 percent initial evaluation for residuals of shell fragment wound to the abdomen, Muscle Group XIX, effective from October 1969.  An August 1972 rating decision granted an increased evaluation of 30 percent, effective from June 1972, for the Veteran's abdominal injury, now characterized as wound of the peritoneal cavity, post operative residuals, colostomy, and residuals of injury to Muscle Group XIX, with depressed scar.  In December 1974, the RO issued a rating decision granting an evaluation of 50 percent for this disorder, effective from September 1974.

In January 1978, the RO issued a rating decision, which reduced the disability evaluation, from 50 percent to 30 percent, assigned to the Veteran's abdominal injury, which was recharacterized as residuals of shell fragment wound to the abdomen, Muscle Group XIX, right, with residuals of exploratory laparotomy and residuals of a right transverse colostomy that was later closed, effective from April 1978.  A December 1979 rating decision further reduced the assigned disability evaluation, from 30 percent down to 10 percent, effective from April 1980.  The Veteran timely filed an appeal of this rating decision, and in March 1982, the Board issued a decision that continued and confirmed the 10 percent evaluation assigned to the Veteran's residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX, right, with residuals of an exploratory laparotomy.

In January 2006, the Veteran filed his present claim seeking an increased evaluation for his residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy.

In May 2006, a VA examination for muscles was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of the Veteran's inservice shell fragment wounds.  The report noted the Veteran's complaints of abdominal wall muscular pain, along with a burning sensation, with occasional tenderness, especially associated with the incisional scars in the abdominal wall.  The Veteran reported that the pain was worse when he did a lot of lifting or straining, and that he had started to have insidious development of incisional hernias in the abdominal wall, one to two years 

earlier.  The Veteran indicated that he treated this pain with over-the-counter Advil, which tended to work fairly well.

Physical examination of the abdominal region revealed a post-surgical transverse scar in the right upper quadrant, measuring 11 cm. long by 2 cm. wide; and a post surgical longitudinal scar in the midline, measuring 17 cm. long by 1 cm. wide.  The report also noted several small peppered scars per entry wounds of shrapnel scattered throughout the anterior abdominal region.  The report noted that there was mild to moderate tissue loss superficially associated with the scars and wounds in the abdominal region, and particularly associated with the transverse scar in the right upper quadrant, mainly involving Muscle Group XIX.  It also noted that there was tenderness and sensitivity, as well as minimal adhesions, with the scars in the abdominal region.  The report noted that there was no tendon, bone, joint or nerve damage, and that the Veteran exhibited normal muscular strength, with a small minimal incisional abdominal wall herniation, especially at the lateral end of the transverse incisional scar on the abdominal wall, as well as the distal end of the longitudinal incision scar near the umbilicus along the abdominal wall.  The report noted that the herniations appeared benign, and that the Veteran was not wearing any sort of truss, belt, or other support of the abdominal wall.  The report noted that there was no particular loss of muscular function, and that the muscle groups were able to move the joints through their normal range of motion with sufficient comfort, endurance, and strength to accomplish activities of daily living.  X-ray examination of the abdomen revealed an apparent retained foreign body, but otherwise negative.  The report concluded, in part, with a diagnosis of residuals of shell fragment wound to the abdomen, Muscle Group XIX, with small incisional muscular wall herniation, benign.  

A May 2006 x-ray examination of the abdomen revealed findings of nonspecific bowel gas pattern, with evidence of prior abdominal surgery.  The report concluded with an impression of unremarkable study.  

A November 2008 VA treatment report noted the Veteran's history of having pain in the lower left abdomen.  Physical examination revealed the abdomen to be soft, nontender, and with normoactive bowel sounds.  The report also noted findings of no guarding, rigidity, or organomegaly.

In December 2008, the Veteran underwent a VA examination for muscles.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a summary of the Veteran's inservice shrapnel injuries to the abdomen.  The Veteran reported complaints of abdominal hernias and adhesions, which created a "pulling effect" when he sat up from a prone position.  The Veteran indicated that his incisions were constantly moderately painful.  He reported having retired three years earlier as a letter carrier, and that his hernias prevented him from lifting over 40 to 50 pounds.  He otherwise denied having any restrictions on his daily activities.  Physical examination revealed a transverse scar in the right upper quadrant, measuring 10 cm. long by 2 cm. wide; a longitudinal scar in the midline, measuring 18 cm. long by 1 cm. wide; and small peppered scars per entry wounds of shrapnel scattered throughout the anterior abdominal region.  The report noted that there was mild to moderate tissue loss superficially associated with the scars and wounds in the abdominal regional, especially the transverse scar in the right upper quadrant.  The report also noted mild tenderness and sensitivity with the scars in the abdominal region; and minimal adhesions associated with the scars in the abdominal regional, primarily the mid-transverse scar in the right upper quadrant.  Physical examination revealed no tendon, bone, joint or nerve damage. The report also found no loss of muscle function.  The report noted a small minimal incisional abdominal wall herniation, with no truss, belt or other support noted.  It also noted that an abdominal obstructive series in November 2008 had revealed no pnemoperitoneum with a nonspecific nonobstructive bowel pattern and with a metallic foreign body in the region of the ascending colon.  The report concluded with diagnoses of residuals of shell fragment wound, abdomen, with small incisional muscular wall herniations, which appear benign with retained foreign body present.

A December 2008 statement from the Veteran's former supervisor noted that the Veteran "would be required to be off work periodically for several days at a time due to his illness."  It also noted that he had no sick leave at the time he retired.

A December 2008 treatment letter was received from R.C., M.D.  The letter noted that the Veteran had chronic abdominal pain from injuries sustained during his time of military service.

In September 2009, a VA mental examination was conducted.  The examination report noted that the Veteran had missed a lot of work due to "physical problems." Specifically, the report referenced the Veteran's left hip and leg, as well as bowel problems.  

A March 2010 VA treatment report described the Veteran's abdomen as soft, without tenderness, and with normoactive bowel sounds.  The report noted that there was no guarding, rigidity or organomegaly, and no renal angle tenderness.  

A June 2010 VA podiatry consultation report noted that the Veteran was quite active, and that he "runs marathons and half marathons."  

VA treatment reports, dated in February 2011 and June 2011, noted that there was no abdominal pain, nausea, vomiting, diarrhea, or hematochezia.  Physical examinations of the abdomen revealed it to be soft, without tenderness, and with normoactive bowel sounds.  The reports also noted that there was no guarding, rigidity or organomegaly, and no renal angle tenderness.  

In October 2011, a VA examination for muscle injuries was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a summary of the Veteran's inservice shrapnel injuries.  The report noted that the Veteran has a muscle injury to Muscle Group XIX, involving his right side.  It noted that there were no fascial defects associated with the muscle injury, and no affect on muscle substance or function.  The report noted that the Veteran's abdominal injury was not manifested by loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement.  It also noted that there was no muscle atrophy shown, and that this disorder did not impact the Veteran's ability to work, or keep up with work requirements due to muscle injuries.  In support of this conclusion, the VA 

examiner stated that the Veteran had worked for the postal service for roughly 34 years before retiring in 2006, and further noted that the Veteran denied having missed any work relating to his abdominal injury.  The examination report noted that there was x-ray evidence of retained metallic fragments in the muscle group.  

In October 2011, a VA examination for scars was conducted.  The examination report noted that the Veteran's scars of the trunk were not painful, and not unstable.  Physical examination revealed a longitudinal scar from the epigastric region to just past the umbilicus superficial, measuring 18 cm. long by 1 cm. wide; and a transverse scar, right middle quadrant, measuring 10 cm. long by 1 cm. wide.  The report described both of these scars as linear.  The examination report also noted that these scars did not result in any limitation of function, and did not impact the Veteran's ability to work.  

After reviewing the Veteran's claims file, and with consideration of the totality of the circumstances, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy.

The Veteran's service treatment records indicate that his abdomen was injured by shrapnel on two occasions.  His initial injury in April 1968 was described as superficial.  It was debrided and then closed three days later.  He is also shown to have reported back to duty just eight days earlier.  The second shrapnel injury, a penetrating mortar fragment wound to the abdomen, occurred in October 1968.  As a result of this injury, the Veteran underwent an exploratory laparotomy which revealed small perforations in the right transverse colon.  Further treatment of this condition required a colostomy, which was closed 37 days later.  The Veteran's treatment course was essentially uncomplicated following the exploratory laparotomy and colostomy.  However, following closure of the colostomy, his treatment was complicated by a febrile course and a wound infection, which was drained and treated conservatively without difficulty. Currently, the Veteran's residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, are manifested by no more than a moderate muscle disability, with a 

retained foreign body, small incisional and muscular wall herniation, no loss of muscle substance or function, and two post surgical scars, including a transverse scar in the right upper quadrant, measuring 11 cm. long by 2 cm. wide, and a longitudinal scar in the midline, measuring 18 cm. long by 2 cm. in width, both of which are tender, with mild to moderate tissue loss, minimal adhesions, without alteration or breakdown, and do not cause any limitation of movement.  

VA examinations in May 2006, December 2008 and October 2011, found no tendon, bone, joint, or nerve damage.  The examinations also found no loss of muscle substance or function.  The December 2011 VA examination found no atrophy, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  See 38 C.F.R. § 4.56(c).  

Accordingly, a rating in excess of 10 percent is not warranted.  While the shell fragment wounds required debridement and resulted in a retained metallic fragment, there are no cardinal signs or symptoms of a moderately-severe muscle disability, such as loss of deep fascia or muscle substance, or impairment of muscle tonus, and an associated loss of power, weakness, lowered threshold of fatigue after average use affecting their functions. 

The Board has considered the Veteran's complaints of pain and the impact that the condition has on his employment, but finds that the circumstances and residuals of the injury to not meet the criteria for an increased rating.  VA examinations of record have uniformly concluded that there is no resulting loss in muscle substance or function.  The VA examiner in October 2011 opined that this disorder did not impact the Veteran's ability to work, or keep up with work requirements due to his muscle injuries.  In support of this opinion, the VA examiner cited to the Veteran having worked for the post service for roughly 34 years before retiring in 2006.  In addition, many VA treatment records during the course of this appeal noted essentially normal abdominal findings on physical examination.  A June 2010 VA podiatry consultation report noted that the Veteran was quite active, and that he "runs marathons and half marathons."  

With respect to the Veteran's post surgical transverse and longitudinal scars on the abdomen, residuals of shell fragment wound, the evidence shows that they are both tender, with mild to moderate tissue loss.  Specifically, VA examinations in May 2006 and December 2008 noted that the scars were tender and sensitive, with adhesions, incisional hernias, and tissue loss.  These findings meet the criteria for a separate compensable rating for scars.  38 C.F.R. § 4.118.  Symptoms of these scars is not the same symptomatology associated with the muscle injury to abdomen area.  Thus, a separate compensable rating for the scars is not considered pyramiding.  38 C.F.R. § 4.14 (2012) (the evaluation of the same disability under various diagnoses is to be avoided).  

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's service-connected residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, are not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, are evaluated under the rating criteria for muscle injuries, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.73, Diagnostic Code 5913.  Throughout the course of this appeal, the Veteran's residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, are the result of penetrating shrapnel wounds to the abdomen and are manifested by no more than a moderate muscle disability, with a retained foreign body, small incisional and muscular wall herniation, no loss of muscle substance or function, and two post surgical scars, including a transverse scar in the right upper quadrant, measuring 11 centimeters (cm.) long by 2 cm. wide, and a longitudinal scar in the midline, measuring 18 cm. long by 2 cm. in width, both of which are tender, with mild to moderate tissue loss and minimal adhesions, without alteration or breakdown, and do not cause any limitation of movement.  When comparing this disability picture with the level of disability contemplated by the Rating Schedule, the Board finds that the schedular evaluation is not inadequate.  A higher rating is provided for certain findings, such as a moderately severe muscle injury, but the evidence reflects that those findings are not present in this case.  VA examinations in March 2006, December 2008 and October 2011 found essentially no muscular functional limitations as a result of his disability.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, for any period of time during the appeal, the doctrine is not for application.  Gilbert v. Derwinski, 

1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).


ORDER

A disability rating in excess of 10 percent for residuals of shell fragment wound to the abdomen, Muscle Group XIX, status post laparotomy, is denied.

A separate compensable evaluation for the post surgical transverse and longitudinal scars on the abdomen, residuals of shell fragment wound, is granted, subject to the laws and regulations governing the payment of monetary benefits.


 
____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


